DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 10/04/2021. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 10/04/2021 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome the objections to the drawings and specification and the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections set forth in the previous Office action mailed 07/02/2021. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant’s arguments on pages 4-6 of the remarks (regarding the 35 U.S.C. 102 rejections under Yen and the 35 U.S.C. 103 rejections under Yen in combination with Auer, Schuh, Golov, and Tamura) have been considered but are moot in view of the new grounds of rejection of independent claims 1, 11, and 16 under Yen in combination with Fields et al. (US 9,805,601 B1), which was necessitated by applicant’s amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are the following in claims 1 and 11:
“a network access device configured to receive braking data from multiple vehicles” (claim 1),
“a network access device configured to communicate with a server” (claim 11), and
“an output device configured to output data” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (¶¶ 31-32: “The output device 140 may include any output device such as a speaker, a display, a touchscreen” and “The network access device 110 may include any network access device capable of communicating via a wireless protocol. For example, the network access device 110 may communicate via Bluetooth, Wi-Fi, a cellular protocol, vehicle to vehicle (V2V) communications, Zigbee, or any other wired or wireless protocol”) as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2017/0369069 A1), hereinafter Yen, in view of Fields et al. (US 9,805,601 B1), hereinafter Fields.
Regarding claim 1:
		Yen discloses the following limitations:
“A system for monitoring vehicle behavior based on vehicle control data, the system comprising: a network access device configured to receive braking data from multiple vehicles.” (See at least Yen ¶¶ 7, 43, and 68, which disclose a system that can receive braking data that vehicles transmit using a network.)
“the braking data corresponding to vehicle braking events having a brake pressure that is equal to or greater than a threshold brake pressure and including a corresponding location.” (See at least Yen ¶¶ 50, 156, and 174, which disclose that the system can determine data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period” and the vehicle position.) 
“and a processor coupled to the network access device and configured to determine an event of interest on a roadway by analyzing braking data and the corresponding location.” (See at least Yen ¶¶ 42-43, 59-61, 152, and 157-158, which disclose that the system can analyze braking data and location information to determine whether a braking instance indicates a braking event, and that the system operates using processors and communicates with external networks.)
 “to transmit a notification of the event of interest to at least one vehicle.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
Yen does not specifically disclose “to further transmit instructions to an electronic control unit (ECU) of the at least one vehicle to direct the at least one vehicle along a route that avoids a location associated with the event of interest or change a current lane of the at least one vehicle to avoid a lane associated with the event of interest.” However, Fields does teach this limitation. (See at least Fields col. 46 ll. 28-35 and col. 50 ll. 1-57, which disclose that “The system may be configured to generate, via the one or more processors or a remote processor (e.g., smart infrastructure or remote server), an alternate route for nearby vehicles to take to avoid the abnormal traffic condition.” Then “the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by suggesting an alternative route that avoids the detected event as taught by Fields, because “the driver to avoid a traffic jam or construction.” (See at least Fields col. 50 ll. 1-23.)
Regarding claim 2:
Yen in combination with Fields discloses the “system of claim 1,” and Yen further discloses “wherein the processor is further configured to analyze historical braking data over a period of time to determine braking data characteristics for multiple categories of events of interest.” (See at least Yen ¶¶ 13, 128, 156-158, 174, and 204, which disclose that the system can analyze historic braking data to determine context data which helps in determining whether a braking instance indicates a braking event. Braking events could be caused by objects in the vehicle path, weather conditions, or road conditions, for example.)
	Regarding claim 3:
Yen in combination with Fields discloses the “system of claim 2,” and Yen further discloses “wherein the processor is further configured to identify a current category of the event of interest based on a comparison of the braking data to the braking data characteristics.” (See at least Yen ¶¶ 154-156 and 174, which disclose that the system can identify braking events based on the historic braking data and context data which can include real-time information. As an example, this can be used to indicate road conditions and weather conditions that would affect braking. Either the road conditions or weather conditions would read on the “event of interest” recited in the claim limitation.)
	Regarding claim 4:
Yen in combination with Fields discloses the “system of claim 2,” and Yen further discloses “wherein the multiple categories of events include at least one of an accident, traffic congestion, an object on the roadway, a disabled vehicle, a distraction along the roadway, an advertisement, or sunlight shining through a windshield of a vehicle.” (See at least Yen ¶ 174, which discloses that “a person running into the vehicle path,” which reads on “an object on the roadway” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, the categories of events including “at least one of an accident, traffic congestion, an object on the roadway, a disabled vehicle, a distraction along the roadway, an advertisement, or sunlight shining through a windshield of a vehicle” is treated as an alternative limitation. The applicant has elected to use “at least one of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “an object on the roadway” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 9:
Yen in combination with Fields discloses the “system of claim 1,” and Yen further discloses the following limitations:
“wherein the network access device is further configured to receive additional vehicle data including steering data and acceleration data.” (See at least Yen ¶¶ 46, 72, and 87-88, which disclose that the vehicle includes an on-board device with an accelerometer and steering-angle sensor, and that the vehicle can transmit its data to a network.)
“and the processor is further configured to determine the event of interest based on the additional vehicle data.” (See at least Yen ¶¶ 117-118, 151, 160, 175, and FIG. 6, which disclose that the system can use all the collected data to determine whether a braking instance should be classified as a braking event.)
Regarding claim 10:
Yen in combination with Fields discloses the “system of claim 1,” and Fields further discloses “wherein the processor is further configured to identify a lane on the roadway “identified vehicle 202 has been determined to be associated with a heightened risk, the mobile computing device 110 or on-board computer 114 may generate and present a warning to the driver of the vehicle 108 (block 1614). This may include a visual, audible, or haptic alert, which may include information identifying the particular vehicle 202. The alert presented to the driver of the vehicle 108 may include information identifying the identified vehicle 202 in a manner easily understandable by the driver, such as by relative position (e.g., ahead fifty feet in the right lane), description of the vehicle 202 (e.g., blue sedan, red truck, etc.).”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by identifying the lane corresponding to the anomalous condition as taught by Fields, as “Such information may then be used by the driver of vehicle 108 (or an autonomous operation feature controlling part or all of the operation of the vehicle 108) to adjust operation to limit exposure to the increased risk.” (See at least Fields col. 62 ll. 23-60.)
Regarding claim 11:
		Yen discloses the following limitations:
“A system for monitoring vehicle behavior based on vehicle control data in a vehicle, the system comprising: at least one of a brake sensor or a brake pedal configured to detect a vehicle braking event corresponding to a brake pressure that is equal to or greater than a threshold brake pressure.” (See at least Yen ¶¶ 46, 156, and 174, which disclose a system which includes a brake sensor that can collect data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period.”
“a location sensor configured to detect a current location of the vehicle.” (See at least Yen ¶ 50, which discloses a sensor that detects data regarding the vehicle’s position.)
“a network access device configured to communicate with a server.” (See at least Yen ¶ 43, which discloses that a vehicle can use a network to communicate with a server.)
“an output device configured to output data.” (See at least Yen ¶¶ 196-201, which disclose system output components that can provide data to a vehicle database.)
“and an electronic control unit coupled to the at least one of the brake sensor or the brake pedal, the location sensor, the network access device, and the output device and configured to: transmit braking data to the server.” (See at least Yen ¶¶ 43 and 46, which disclose that an on-board unit of the vehicle can use a network to transmit the braking data to a server.)
“the braking data including the vehicle braking event and a corresponding location of the vehicle during the vehicle braking event.” (See at least Yen ¶¶ 152 and 157-158, which disclose that the system can analyze braking data and location information to determine whether a braking instance indicates a braking event.)
“receive a notification of an event of interest at an event location from the server.” (See at least Yen ¶¶ 13, 128, and 194-195, which disclose that the vehicles can receive notifications regarding the context data, and that the context data includes information such as weather and road conditions that is specific to the location.)
“the notification being generated based on the braking data from at least one of the vehicle or another vehicle.” (See at least Yen ¶¶ 154 and 159, which disclose that the context data that is used to notify the users can be based on the real-time data collected by the system.)
“control the output device to output the notification of the event of interest.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
Yen does not specifically disclose to “direct the vehicle along a route that avoids the event location or change a current lane of the vehicle to avoid a lane associated with the event of interest.” However, Fields does teach this limitation. (See at least Fields col. 46 ll. 28-35 and col. 50 ll. 1-57, which disclose that “The system may be configured to generate, via the one or more processors or a remote processor (e.g., smart infrastructure or remote server), an alternate route for nearby vehicles to take to avoid the abnormal traffic condition.” Then “the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by suggesting an alternative route that avoids the detected event as taught by Fields, because this modification has uses such as helping “the driver to avoid a traffic jam or construction.” (See at least Fields col. 50 ll. 1-23.)
Regarding claim 15:
Yen in combination with Fields discloses the “system of claim 11,” and Fields further discloses “wherein the ECU is further configured to control the output device to output the route that avoids the event location.” (See at least Fields col. 50 ll. 1-57, which disclose that in response “Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations… For example, a navigation system may automatically update directions to follow a recommended alternate route. As another example, an autonomous vehicle may automatically follow an alternate route based upon the recommendation determined by the mobile computing device 110 or on-board computer 114.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by outputting the alternative route that avoids the detected event as taught by Fields, because this modification has uses such as helping “the driver to avoid a traffic jam or construction.” (See at least Fields col. 50 ll. 1-23.)
Regarding claim 16:
		Yen discloses the following limitations:
“A method for monitoring vehicle behavior based on vehicle control data, the method comprising: receiving, by a network access device, braking data from multiple vehicles.” (See at least Yen ¶¶ 7, 43, and 68, which disclose a method in which vehicles can use a network to transmit braking data to a system.)
“the braking data corresponding to vehicle braking events having a brake pressure that is equal to or greater than a threshold brake pressure and including a corresponding location.” (See at least Yen ¶¶ 50, 156, and 174, which disclose that the system can determine data regarding “how often the operator applied a threshold amount of pressure to the brakes (e.g., heavy braking) in a time period” and the vehicle position.)
“determining, by a processor, an event of interest on a roadway by analyzing the braking data and the corresponding location.” (See at least Yen ¶¶ 59-61, 152, 
“transmitting, by the network access device, a notification of the event of interest to at least one vehicle.” (See at least Yen ¶¶ 128 and 194-195, which disclose that the system can provide a notification regarding the weather or road conditions to the user.)
Yen does not specifically disclose “directing, by an electronic control unit (ECU), the at least one vehicle along a route that avoids a location associated with the event of interest or change a current lane of the at least one vehicle to avoid a lane associated with the event of interest.” However, Fields does teach this limitation. (See at least Fields col. 46 ll. 28-35 and col. 50 ll. 1-57, which disclose that “The system may be configured to generate, via the one or more processors or a remote processor (e.g., smart infrastructure or remote server), an alternate route for nearby vehicles to take to avoid the abnormal traffic condition.” Then “the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen by suggesting an alternative route that avoids the detected event as taught by Fields, because this modification has uses such as helping “the driver to avoid a traffic jam or construction.” (See at least Fields col. 50 ll. 1-23.)
Regarding claim 17:
Yen in combination with Fields discloses the “method of claim 16,” and Yen further discloses “analyzing, by the processor, historical braking data over a period of time to determine 
	Regarding claim 18:
Yen in combination with Fields discloses the “method of claim 17,” and Yen further discloses “identifying, by the processor, a current category of the event of interest based on a comparison of the braking data to the braking data characteristics.” (See at least Yen ¶¶ 154-156 and 174, which disclose that the system can identify braking events based on the historic braking data and context data which can include real-time information. As an example, this can be used to indicate road conditions and weather conditions that would affect braking. Either the road conditions or weather conditions would read on the “event of interest” recited in the claim limitation.)
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in combination with Fields as applied to claims 1, 11, and 16 above, and further in view of Auer et al. (US 2008/0284243 A1), hereinafter Auer.
Regarding claim 5:
Yen in combination with Fields discloses the “system of claim 1,” but does not specifically disclose “wherein the braking data is only generated in response to the vehicle braking events having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
	Regarding claim 12:
Yen in combination with Fields discloses the “system of claim 11,” but does not specifically disclose “wherein the braking data is only transmitted in response to the vehicle braking event having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
Regarding claim 19:
Yen in combination with Fields discloses the “method of claim 16,” but does not specifically disclose “wherein the braking data is only generated in response to the vehicle braking events having the brake pressure that is equal to or greater than the threshold brake pressure and remains equal to or greater than the threshold brake pressure for at least a predetermined amount of time.” However, Auer does teach this limitation. (See at least Auer ¶¶ 6 and 20, which disclose a system that determines whether a brake pressure exceeds a threshold, and compares “the time period when the threshold was exceeded by the measured brake pressure with a predefined time period” to filter out “brief braking situations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by only considering braking data in which a threshold braking pressure is met or exceeded for a predetermined period of time as taught by Auer, because this modification allows the system to “separate out brief braking situations in which the brake pressure gradient is above the brake pressure gradient threshold but the braking request is not present for long enough with an intensity above the threshold.” (See at least Auer ¶ 6.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in combination with Fields as applied to claim 1 above, and further in view of Golov (US 2019/0382029 A1), hereinafter Golov.
Regarding claim 6:
Yen in combination with Fields discloses the “system of claim 1,” but does not specifically disclose “wherein the processor is configured to only determine the event of interest when a quantity of vehicle braking events at the corresponding location is greater than or equal to a “a number of braking events within a time period [exceeding] a predetermined number or threshold.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by determining an unsafe location based on whether a number of vehicle braking events exceeds a threshold as taught by Golov, because the information of the detected pattern can be communicated with the vehicles or with traffic control computers “to improve road conditions, traffic sign and traffic lights infrastructure around the unsafe location (e.g., this may improve driving safety).” (See at least Golov ¶ 40.)
Claims 7-8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in combination with Fields as applied to claims 1, 11, and 16 above, and further in view of Schuh et al. (US 2020/0201356 A1), hereinafter Schuh.
Regarding claim 7:
Yen in combination with Fields discloses the “system of claim 1,” and Yen further discloses “a memory configured to store historical braking data.” (See at least Yen ¶¶ 65, 128, and 174, which disclose a memory capable of storing historic braking data.)
Yen in combination with Fields does not specifically disclose “wherein the processor is further configured to predict a future event of interest based on the historical braking data and to control the network access drive to transmit a notification of the future event of interest to the at least one vehicle.” However, Schuh does teach this limitation. (See at least Schuh ¶¶ 65 and 92, which disclose that the system can use the collected information to predict future braking 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by predicting future braking events and transmitting this information to the vehicles as taught by Schuh, because this allows the vehicles to prepare for the predicted events “(e.g., a hill, curve, or exit is approaching) together with the expected timing of such events” so that the vehicles can be controlled accordingly. (See at least Schuh ¶ 65.)
Regarding claim 8:
Yen in combination with Fields and Schuh discloses the “system of claim 7,” and Schuh further discloses the following limitations:
“wherein the processor is further configured to identify an alternative route for the at least one vehicle that avoids the corresponding location of the future vehicle of interest.” (See at least Schuh ¶¶ 90-92, which discloses that the system can adjust the route of a vehicle path based on the predicted braking events.)
“and to control the network access drive to transmit the alternative route to the at least one vehicle.” (See at least Schuh ¶ 90, which discloses that the system can use “one or more different controllers to change the operation of a vehicle (e.g., platooning) system” to implement the route adjustment in each of the vehicles.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by adjusting the vehicle route to avoid a braking event as taught 
Regarding claim 13:
Yen in combination with Fields discloses the “system of claim 11,” but does not specifically disclose that “the ECU is further configured to decelerate the vehicle prior to reaching the event location.” However, Schuh does teach this limitation. (See at least Schuh ¶¶ 37-39, which disclose that the system can control the vehicles to decelerate based on the braking data collected from the vehicles at the front of the platoon. This reads on “[decelerating] the vehicle prior to reaching the event location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by causing vehicles in the rear of the platoon to decelerate based on the data received from vehicles in the front of the platoon as taught by Schuh, because when this is able to be accomplished, it provides for smooth braking for the rear vehicles. (See at least Schuh ¶ 38.)
Regarding claim 14:
Yen in combination with Fields discloses the “system of claim 11,” but does not specifically disclose “wherein the ECU is further configured to adjust at least one of a traction control system of the vehicle, an all-wheel-drive system of the vehicle, a driving mode of the vehicle, a cruise control following distance of the vehicle, a steering responsiveness of the vehicle, a braking responsiveness of the vehicle, or an acceleration responsiveness of the vehicle based on the event of interest.” However, Schuh does teach this limitation. (See at least Schuh ¶ 28, which discloses that the system can change the vehicle following distance based on the collected information.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by allowing the system to change the vehicle following distance as taught by Schuh, because the behavior of the controllers can be affected by “differences in a gain, a different type of controller, a weighting factor, a velocity, a type of brakes, or other factors” which necessitate a change in the vehicle following distance.” (See at least Schuh ¶ 28.)
Regarding claim 20:
Yen in combination with Fields discloses the “method of claim 16,” and Yen further discloses “storing, in a memory, historical braking data.” (See at least Yen ¶¶ 65, 128, and 174, which disclose a memory capable of storing historic braking data.)
Yen in combination with Fields does not specifically disclose the following limitations. However, Schuh does teach these limitations:
“predicting, by the processor, a future event of interest based on the historical braking data; and transmitting, by the network access device, a notification of the future event of interest to the at least one vehicle.” (See at least Schuh ¶¶ 65 and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle braking monitoring system disclosed by Yen in combination with Fields by predicting future braking events and transmitting this information to the vehicles as taught by Schuh, because this allows the vehicles to prepare for the predicted events “(e.g., a hill, curve, or exit is approaching) together with the expected timing of such events” so that the vehicles can be controlled accordingly. (See at least Schuh ¶ 65.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Madison R Hughes/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662